DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 19 February 2020.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 11, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”).
As per Claims 1, 17 and 18 regarding a method and system comprising: step a. capturing with a camera, one or more images of an item on a menu at an eating establishment;” Joshi in at least paragraph 10 discloses capturing images of food items using one or more cameras or imaging devices.
Regarding “step b. performing step a for each item on the menu at the eating establishment;” Joshi in at least paragraphs 11 through 16 discloses capturing meal images of menu items at a particular restaurant.
Regarding “step c. performing step b or each menu at the eating establishment;” Joshi does not specifically disclose “performing step b for each menu item” however it would have been obvious to one of ordinary skill to modify Joshi to capture an image of each menu item with the motivation to display an image for each customer at a particular eating establishment.
Regarding “step d. performing step c for each eating establishment of a plurality of eating establishments; and “ Joshi in at least paragraphs 41, 55 and 56 discloses the ability to recognize and log menu items based on the location of a particular eating establishment.


As per Claim 2, which depends from Claim 1 regarding “wherein the database includes a data structure having a plurality of records for a respective plurality of eating establishment in the network, wherein each record includes a plurality of field for holding the data indicating the item, the menu and the eating establishment for each stored image.” Joshi in at least paragraph 61 discloses this database limitation.

As per Claim 3, which depends from Claim 2 regarding “wherein each record includes a first field for hold data indicating the eating establishment, a second field for holding data indicating the menu, a third field for holding data indicating the item and a fourth field holding the stored image data.” Joshi in at least paragraph 53 discloses a database having restaurant-specific data sets including actual meal images.

As per Claims 5 and 6, which depends from Claim 3 regarding “wherein the third field holds data indicating at least one of a name of the item, a price of the item, a food category of the item, a rating of the item and nutritional information of the item.”  Joshi in at least the ABSTRACT and paragraphs 7, 14, 26 and 38 discloses a database containing the nutritional content (calories, vitamins, minerals, carbohydrates, protein, salt, etc.) of meals at various restaurants.

As per Claim 11, which depends from Claim 1 regarding “wherein prior to step a, the method comprises: preparing, with a kitchen appliance at the eating establishment, a dish comprising the item so that the dish appears in a manner when served at the eating establishment.” Joshi in paragraph 9 discloses using catalogues, sets or databases of meals for a particular restaurant but does not specifically disclose preparing a meal however it would have been obvious, at time of the invention, to one of ordinary skill to modify Joshi to prepare a meal whose information is not currently stored in the database of the particular restaurant with the motivation to provide an image of a meal not available elsewhere.

As per Claim 20, which depends from Claim 17 regarding “regarding the use of a kitchen appliance to prepare at least one item on at least one menu of the eating establishment.” Joshi in paragraph 9 discloses using catalogues, sets or databases of meals for a particular restaurant but does not specifically disclose preparing a meal however it would have been obvious, at time of the invention, to one of ordinary skill to modify Joshi to prepare a meal whose information is not currently stored in the database of the particular restaurant using an appliance with the restaurant with the motivation to provide an image of a meal not available elsewhere.

Claims 7, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) as applied .

As per Claim 7, which depends from Claim 3 regarding “wherein the first field is for holding a QR code indicating the eating establishment.”  Joshi in at least paragraph 12 and 26 discloses identifying restaurants by name or location but does disclose a QR code however; Rodgers in at least the ABSTRACT discloses identifying the location of a restaurant using information extracted from a QR code.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known location elements of Joshi with the equally well-known QR location elements of Rodgers with the motivation to provide a convenient method for a customer to determine the location of a restaurant (Rodgers in paragraphs 63).

As per Claims 8, 9 and 12, which depends from Claim 1 regarding “scanning, with a device, data indicating an eating establishment and transmitting, from the device to the database, the scanned data indicating the eating establishment; scanning a QR code of the eating establishment;” Joshi in at least paragraph 12 and 26 discloses identifying restaurants by name or location but does disclose a QR code however; Rodgers in at least the ABSTRACT discloses identifying the location of a restaurant and the associated menu using information scanned and extracted from a QR code.  Rodgers further discloses in at least the ABSTRACT and paragraph 59 discloses using the data extracted from the scanned QR code to identify the correct restaurant menu from a central .

Claims 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) in view of RODGERS et al., US Patent Application Publication 2013/0191229 A1 (“Rodgers”).

As per Claims 13, 14 and 15, regarding “scanning data of the plurality of eating establishments, transmitting the scanned data, receiving from the database one or more images of menu item corresponding to the scanned data indicating the menu and the eating establishment for each image.”  Joshi in at least paragraphs 41, 55 and 56 discloses the ability to recognize and log menu items based on the location of a particular eating establishment.
Joshi in at least paragraph 12 and 26 discloses identifying restaurants by name or location but does disclose a QR code however; Rodgers in at least the ABSTRACT discloses identifying the location of a restaurant using information extracted from a QR code. Rodgers further discloses in at least the ABSTRACT and paragraph 59 discloses using the data extracted from the scanned QR code to identify the correct restaurant menu from a central database.

It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known location elements of Joshi with the equally well-known QR location elements of Rodgers with the motivation to provide a convenient method for a customer to determine the location of a restaurant (Rodgers in paragraphs 63).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) as applied to Claim 3 and further in view of Derks et al., US Patent Application Publication 2013/0211814 A1 (“Derks”).

As per Claim 4, which depends from Claim 3 regarding “wherein the third field holds data indicating a description of the item in a plurality of languages.” Joshi in at least paragraphs 7, 12, 26-27, 41 and 53 discloses the use of various automated tracking or localization techniques to identify the location of the eating establishment.  Joshi does not disclose “a plurality of languages” however; Derks in at least the ABSTRACT and paragraphs 6-7, 24, and 26 discloses determining a destination language based on the geographic location of the eating establishment.  It would have been obvious, at the time .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) in view of RODGERS et al., US Patent Application Publication 2013/0191229 A1 (“Rodgers”) as applied to Claim 15 and further in view of Derks et al., US Patent Application Publication 2013/0211814 A1 (“Derks”).
As per Claim 16 which depends from Claim 15 regarding “displaying a plurality of languages and selecting one of the languages and displaying the written description of the item in the selected language.” Joshi in at least paragraphs 7, 12, 26-27, 41 and 53 discloses the use of various automated tracking or localization techniques to identify the location of the eating establishment.  Joshi and Rodgers do not disclose “a plurality of languages” however; Derks in at least the ABSTRACT and paragraphs 6-7, 24, and 26 discloses determining a destination language based on the geographic location of the eating establishment.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known location elements of Joshi and Rodgers with the equally well-known language determination based on the location of the eating establishment of Derks with the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) and RODGERS et al., US Patent Application Publication 2013/0191229 A1 (“Rodgers”) as applied to Claim 8 and further in view of Derks et al., US Patent Application Publication 2013/0211814 A1 (“Derks”).

As per Claim 10, which depends from Claim 8 regarding “wherein the data indicating the item comprises data indicating description of the item in a plurality of languages, wherein the method comprises selecting a language from among a plurality of languages and transmitting the selected language to the database and receiving the description of each item and each menu of the eating establishment in the selected language.” Josh and Rodgers do not disclose the “language limitation: however; Derks in at least the ABSTRACT and paragraphs 6-7, 24, and 26 discloses determining a destination language based on the geographic location of the eating establishment and translating the menu in the selected and/or destination language.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known location elements of Joshi and Rodgers with the equally well-known language determination based on the location of the eating establishment with the motivation to provide the menu items in the language of the eating .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US Patent Application Publication 2017/0323174 A1 (“Joshi”) as applied to Claims 18 and further in view of RODGERS et al., US Patent Application Publication 2013/0191229 A1 (“Rodgers”).

As per Claim 19, which depends from Claim 18 regarding “wherein a smartphone equipped with a camera is configured to scan a QR code indicating the easting establishment and wherein displayed on the smartphone is the one or more images.” Joshi in at least paragraph 12 and 26 discloses identifying restaurants by name or location but does disclose a QR code however; Rodgers in at least the ABSTRACT discloses identifying the location of a restaurant and the associated menu using information extracted from a QR code. Rodgers further discloses in at least the ABSTRACT and paragraph 59 discloses using the data extracted from the scanned QR code to identify the correct restaurant menu from a central database. It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known location elements of Joshi with the equally well-known QR location elements of Rodgers with the motivation to provide a convenient method for a customer to determine the location of a restaurant (Rodgers in paragraphs 63).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL DANNEMAN/Primary Examiner, Art Unit 3687